

115 HR 211 IH: Chugach Region Lands Study Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 211IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to complete a land exchange with the Chugach Regional
			 Alaska Native Corporation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chugach Region Lands Study Act. 2.Chugach Alaska Corporation Land Exchange Pool Act (a)DefinitionsIn this Act:
 (1)CACThe term CAC means Chugach Alaska Corporation. (2)StateThe term State means the State of Alaska.
 (3)CAC landsThe term CAC Lands means lands conveyed to CAC pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) in which—
 (A)both the surface estate and the subsurface estate were conveyed to CAC; or (B)the subsurface estate was conveyed to CAC and the surface estate or a conservation easement in the surface estate was acquired by the State or by the United States as part of the Exxon Valdez Oil Spill Trustee Council Habitat Protection and Acquisition Program.
 (b)Identification of Federal landsNot later than 1 year after the date of the enactment of this Act, the Secretary of the Interior, in coordination with the Secretary of Agriculture and in consultation with Chugach Alaska Corporation (CAC), shall identify not less than 500,000 acres of economically viable Federal land in or outside the State of Alaska that can be made available to CAC in exchange for any CAC Lands identified by CAC as available to the United States for exchange. Any such exchange shall be pursuant to mutual agreement of CAC and the United States and consummated in accordance with all applicable legal authorizations, except that any acre-for-acre exchange of such Federal lands for such CAC Lands shall be conclusively deemed to be in the public interest.
			